Exhibit 5.1 OPINION OF THE CRONE LAW GROUP July 23, 2009 China North East Petroleum Holdings Limited 445 Park Avenue New York, NY10022 Attn: Corporate Secretary Re: Registration Statement on Form S-3 (Registration No. 333-160299); $40,000,000 Aggregate Offering Price of Securities of China North East Petroleum Holdings Limited Ladies and Gentlemen: We have acted as counsel to China North East Petroleum Holdings Limited, a Nevada corporation (the “Company”), in connection with the filing on June 29, 2009 with the Securities and Exchange Commission (the “Commission”) of a registration statement on Form S-3, Registration No. 333-160299, as amended on July 23, 2009 (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Securities Act”), pertaining to the registration of the issuance and sale by the Company from time to time of up to $40,000,000 in aggregate offering price of (i) one or more series of debt securities of the Company, which may be either senior or subordinated debt securities (the “Debt Securities”), (ii) shares of common stock, par value $0.001 per share (the “Common Stock”), of the Company and (iii) equity warrants to purchase Common Stock (the “Warrants”).
